Citation Nr: 1045751	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-32 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the 
left leg

2.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for radiculopathy of the 
right leg, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for residuals of a sprain 
of the right ankle, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for bilateral plantar 
fasciitis, currently evaluated as 10 percent disabling.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 
2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied service 
connection for radiculopathy of the left leg, denied entitlement 
to a TDIU, and denied increased ratings for the Veteran's 
service-connected low back and bilateral knee disabilities and 
radiculopathy of the right leg.  In addition, the RO increased 
the noncompensable evaluations that had been in effect for 
residuals of a right ankle sprain and bilateral plantar fasciitis 
to 10 percent ratings.  The Veteran disagreed with these 
determinations.

The issues of service connection for radiculopathy of the left 
leg, increased ratings for degenerative disc disease of the 
lumbar spine, degenerative joint disease of each knee, 
radiculopathy of the right leg, and right ankle sprain, and 
entitlement to a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by pain 
in the right foot, with no disability in the left foot.  
Bilateral plantar fasciitis is not more than moderate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5284 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in a May 2007 letter, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The letter 
advised the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations of 
his disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement caused 
by his disability.  The letter also informed the Veteran of how 
the VA assigns a disability rating and an effective date.  It 
further advised the Veteran of the necessity of providing medical 
or lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  The notice 
also provided examples of pertinent medical and lay evidence that 
the Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include service treatment 
records, private and VA medical records, VA examination reports, 
and the Veteran's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing testimony.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

Service connection for left plantar fasciitis was established in 
a June 2003 rating decision.  The Veteran requested an increased 
evaluation in April 2007.  In the November 2007 rating decision, 
the RO recharacterized the condition as bilateral, and rated it 
analogously under Diagnostic Code 5276, increasing the rating to 
10 percent.  

Under Diagnostic Code 5276, a 50 percent rating will be assigned 
for bilateral acquired flatfoot which is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or appliances.  
When severe with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, a 30 percent evaluation will be assigned.  When 
moderate with weight-bearing line over or medial to great toe, 
inward bowing of the tendo achillis, pain on manipulation and use 
of the feet, a 10 percent evaluation will be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The record discloses the Veteran underwent a plantar fasciotomy 
on the right foot in June 2006.

On VA examination of the feet in October 2007, the Veteran 
reported right foot pain.  He denied having pain in the left 
foot.  He described the pain as 7/10.  The examination disclosed 
the Veteran had a normally aligned Achilles tendon with and 
without weight bearing.  There was no forefoot or midfoot 
malalignment.  No abnormal weight bearing was noted.  There were 
no callosities, skin changes, ulcers, vascular changes, abnormal 
shoe wear or edema.  The above findings were in each foot.  He 
had pain in the right foot, but not the left foot, with walking.  
He had a pronated foot position.  There were no functional 
limitations with standing in either foot.  There was no 
functional limitation with walking in the left foot, but there 
was pain with walking in the right foot.  It was noted that the 
Veteran's foot problems do not affect his occupation or his daily 
activities.  The examiner further noted there was a moderate 
effect on walking, shopping and recreational activities.  The 
examiner diagnosed plantar fasciitis and commented the Veteran 
had no pain or present disability in the left foot.  

During his Board hearing in March 2010, the Veteran testified 
that he was able to walk maybe a few hours.  He stated that after 
the surgery on his foot, there was nothing more that really could 
be done and that he does not receive current treatment for that 
disorder.  He stated that the inserts for his shoes help the 
condition.  He reported that it has not given him pain since the 
surgery.

In his notice of disagreement, the Veteran argued that his 
plantar fasciitis should be rated under Diagnostic Code 5284 and 
that pes planus is a different disability.  The Board notes that 
a September 2008 rating decision denied service connection for 
pes planus and tarsal tunnel syndrome.  The Veteran did not 
appeal that decision and those issues are not before the Board. 

Under Diagnostic Code 5284, moderate residuals of other foot 
injuries warrant a 10 percent rating.  A 20 percent rating 
requires moderately severe residuals.  A 30 percent rating 
requires severe residuals.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.

Upon consideration of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted under either diagnostic 
code.  The VA examiner noted there is no current disability in 
the left foot.  With respect to the right foot, the evidence 
reflects some pain, but only moderate functional impairment, as 
noted by the examiner.  Physical examination revealed a normally 
aligned Achilles tendon and a pronated foot position, but no 
forefoot or midfoot malalignment, no abnormal weight bearing, no 
callosities, skin changes, ulcers, vascular changes, abnormal 
shoe wear or edema.  During his hearing, the Veteran testified 
that he was able to walk for an hour.  In sum, the evidence 
reflects no impairment in the left foot, and no more than 
moderate impairment in the right foot.  Such equates to no more 
than a 10 percent rating under Diagnostic Code 5276 or 5284.

The Board concludes the medical findings on examination are of 
greater probative value than the Veteran's allegations regarding 
the severity of his bilateral plantar fasciitis.  The record 
fails to show his bilateral foot disability is more than moderate 
in severity.  The Board finds, therefore, that the preponderance 
of the evidence is against the claim for an increased rating for 
bilateral plantar fasciitis.

The Board has also considered whether the Veteran's service-
connected bilateral plantar fasciitis presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that referral 
to the appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case 
there are no exceptional or unusual factors with regard to the 
Veteran's service-connected disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluation for that service-connected 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology, and 
provide for additional or more severe symptoms than currently 
shown by the evidence; thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

An increased rating for bilateral plantar fasciitis is denied.


REMAND

Additional development is needed before the other issues on 
appeal can be decided.

With respect to the claim for an increased rating for the right 
ankle sprain, during his hearing before the undersigned Veterans 
Law Judge, the Veteran reported receiving treatment for his ankle 
at the Tampa VA Medical Center a few days before the hearing.  
These records are not in the claims file.  Thus, remand to obtain 
these records is necessary.  See also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

In addition, the Veteran argues that higher ratings are warranted 
for his low back disability and for degenerative joint disease of 
each knee.  During the hearing before the undersigned, the 
Veteran testified he was being treated for his low back 
disability at the New Port Richey VA clinic.  

With respect to the claim for an increased rating for his 
bilateral knee disability, the Board notes the Veteran underwent 
a bilateral total knee arthroplasty in November 2009.  The record 
does not reflect that he has been afforded a VA examination 
following this surgery.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  As favorable 
decisions on the claims remaining on appeal could impact the 
claim for a TDIU, that issue is also remanded.

Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has received 
treatment for his low back (to include 
radiculopathy of each lower extremity), 
right ankle, and bilateral knee disabilities 
since 2010.  After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.  

2.  Obtain relevant VA treatment records 
dating since April 2007 from the Tampa, VA 
Medical Center and the New Port Richey VA 
clinic and associate them with the claims 
file.  

3.  The Veteran should then be afforded a 
VA spine examination to determine the 
nature and severity of his degenerative 
disc disease of the lumbar spine to include 
radiation to the right leg, and to 
determine whether he suffers from 
radiculopathy to the left leg.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The rationale for 
any opinion expressed should be set forth.  

a.	The examiner should describe all 
symptomatology related to the 
Veteran's degenerative disc disease to 
include orthopedic and neurological 
symptoms.  All indicated tests should 
be performed and all findings should 
be reported in detail, including range 
of motion of the thoracolumbar spine 
(specifying at what degree in motion 
pain begins) and motor and sensory 
evaluation.

b.	The examiner should describe any 
functional loss pertaining to the 
degenerative disc disease due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  
In addition, the examiner should 
provide an opinion on the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or 
on extended use.  The examiner should 
also document, to the extent possible, 
the frequency and duration of 
exacerbations of symptoms, to include 
any incapacitating episodes (acute 
signs and symptoms of intervertebral 
disc syndrome that have required bed 
rest prescribed by a physician and 
treatment by a physician).

c.	The examiner should indicate whether 
the Veteran has objective evidence of 
radiculopathy in the left leg, and 
state whether it is associated with 
his service-connected low back 
disability.  

d.	Finally, the examiner should indicate 
the impact the Veteran's degenerative 
disc disease and radiculopathy have on 
his ability to work.  

4.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his bilateral knee 
disabilities.  All necessary tests should 
be performed.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should conduct a 
thorough orthopedic examination of the 
knees knee, and should document any 
limitation of motion, including any 
limitation of motion due to pain, expressed 
in terms of full extension being zero 
degrees.  The examiner should also describe 
any functional loss due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  The examiner 
should also indicate the impact the 
Veteran's bilateral knee disabilities have 
on his ability to work.

5.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


